Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, drawn to the apparatus) in the reply filed on 08/12/2021 is acknowledged. Non-elected claims 13-20 are withdrawn from consideration and claims 1-12 are treated on the merit.  The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-12, the claim limitation “means to transport the substance past the solid-state radio frequency source…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “to transport the substance past the solid-state radio frequency source …” without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [page 3, lines 21-29, Detailed Description, cited:[ "means to transport the substance past the solid-state radio frequency source(s)…].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strolenberg (US 2016/0331004).  Regarding claim 1, Strolenberg discloses a method and apparatus for thawing a product comprising a frozen substance (par. 005) is heated to a temperature in the vicinity of 00C (par. 0013), wherein the thawing apparatus having at least one solid state radio frequency source (par. 0010). Regarding claim 7, Strolenberg discloses a control system to control solid state radio frequency source (par. 0008).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolenberg (US 2016/0331004) in view of Gunn (US 6,246,040) cited by applicant.  Regarding claim 2, Strolenberg discloses substantially all features of the claimed invention except the solid state radio frequency source is provided in an array of n columns and m rows, wherein n is an integer >1 and m is an integer                                 
                                    ≥
                                
                             1.  Gunn discloses a solid state radio frequency source (500, col. 5, lines 20) is provided in an array of n= 2 columns and m=10 rows, wherein n is an integer >1 and m is an integer                                 
                                    ≥
                                
                             1.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Strolenberg the solid state radio frequency source is provided in an array of n columns and m rows, wherein n is an integer >1 and m is an integer                                 
                                    ≥
                                
                             1 as taught by Gunn in order to provide a heating line for product run through.  Regarding claim 3, Gunn discloses the solid-state radio frequency source (300) is provided equidistantly around a circumference of product chamber (Figure 3).  Regarding claim 4, Gunn discloses an inlet (108) and an outlet (116), which are spaced apart from each other (Figure 1).  Regarding claim 5, Gunn discloses means to transport the substance past the solid-state radio frequency source (col. 3, lines 41-45).  Regarding claim 6, the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolenberg (US 2016/0331004) in view of Gunn (US 6,246,040) cited by applicant, and further in view of Wild et al (US 2005/0019025).  Strolenberg/Gunn discloses substantially all features of the claimed invention except the apparatus is at least partially isolated by one or more valves.  Wild discloses an apparatus (1) is at least partially isolated by one or more valves (62). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Strolenberg/Gunn the apparatus is at least partially isolated by one or more valves as taught by Wild in order to control the product delivery.  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolenberg (US 2016/0331004) in view of Gunn (US 6,246,040) cited by applicant, and further in view of Jeppson (US 4,619,550).  Strolenberg/Gunn discloses substantially all features of the claimed invention except the production line comprises a tumbler or a mixer downstream from the thawing apparatus.  Jeppson discloses a production line comprises a tumbler or a mixer (col. 5, lines 36-44) downstream from the thawing apparatus (Figure 1).  It would have been obvious to one ordinary skill in the art at the .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 9, 2021